Order entered August 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01345-CR

                            TIMOTHY ALEXANDER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                           ORDER
       The Court GRANTS appellant’s August 13, 2013 pro se motion to obtain copies of the

supplemental reporter’s record filed in this case. We ORDER appellate counsel Kathleen Walsh

to provide appellant with a copy of the two-volume supplemental reporter’s record filed on

August 5, 2013. We further ORDER Ms. Walsh to provide this Court with written verification,

within FIFTEEN DAYS of the date of this order, that the record has been sent to appellant.

       Appellant’s pro se response is due by OCTOBER 15, 2013. No further extensions will

be granted. If appellant’s pro se response is not filed by the date specified, the appeal will be

submitted on the brief before the Court.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

Kathleen Walsh, Dallas County Public Defender’s Office.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Alexander, No. 12060058, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                 /s/    DAVID EVANS
                                                        JUSTICE